Citation Nr: 1540815	
Decision Date: 09/22/15    Archive Date: 10/02/15

DOCKET NO.  14-12 655	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to an increased rating in excess of 50 percent for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Kristi L. Gunn, Counsel


INTRODUCTION

The Veteran served on active duty from June 1965 to May 1967. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia, which increased the Veteran's service-connected bilateral hearing loss to 60 percent disabling, effective October 16, 2012.  The Veteran submitted a notice of disagreement (NOD) as to the December 2012 rating decision that same month, and indicated that his service-connected disability warrants a 70 percent rating.  

In a January 2013 rating decision, the RO found that the December 2012 rating decision was clearly and unmistakably erroneous in granting the 60 percent disability rating for the service-connected bilateral hearing loss and reinstated the 50 percent rating, as the reduction caused no change in the Veteran's benefit payment.  Thus, the issue is properly listed on the title page.  

The current appeal was processed as part of the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Remand is required to afford the Veteran a VA examination to evaluate the current severity of his service-connected bilateral hearing loss, as the last VA examination was conducted in November 2012.  Additionally, the RO indicated on the January 2013 rating decision codesheet that a future VA examination would be scheduled in December 2013 for the service-connected bilateral hearing loss, but such as not been completed.  

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected bilateral hearing loss.  After acquiring this information and obtaining any necessary authorization, obtain and associate any outstanding pertinent records with the electronic file.  If any identified records are not obtainable (or none exist), the Veteran and his representative should be notified and the record clearly documented.

2.  After all available records have been associated with the Veteran's electronic file, schedule the Veteran for a VA audiology examination with an audiologist to determine the current level of severity of the his bilateral hearing loss.  The Veteran's electronic file, to include a copy of this Remand, should be made available to and reviewed by the examiner.  The examination report should reflect that such review was accomplished. 

Any indicated diagnostic tests and studies must be accomplished.  The examiner must provide audiometric results adequate for rating the service-connected bilateral hearing loss.  These results should include puretone threshold averages and speech recognition scores using the Maryland CNC word list.  If the examiner cannot complete audiological testing or speech recognition testing for any reason, he/she should provide a detailed explanation for why such testing cannot be completed.  The examiner must also provide a full description of the functional effects caused by the bilateral hearing loss.  See Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

3.  Conduct any other appropriate development deemed necessary.  Thereafter, readjudicate the claim, considering all evidence of record.  If the benefit sought remains denied, the Veteran and his representative must be provided a supplemental statement of the case (SSOC).  An appropriate period of time must be allowed for a response.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




